      Case 5:20-cv-00171-JPB-JPM Document 1-3 Filed 08/13/20 Page 1 of 1 PageID #: 22

                                                          RECEIVED
                      Ati&i1ig~g
                     ~
                 ~                                        ELKINSV\1\J~~~4-j


             ~       ~   ~
                                            ~‘   ~‘,“‘~




                      D’\c          C                        ~\\


                     ~                  ~
                                ~                         ~             ~.




                              ~                                                         ~
                     ~     $ Q~S        0
~_________           ~                      \~~Q~cS          ~

                     ‘~P     \ñO~

                     ~~                                               ~

                     ~~~~tz:zz~
